NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                      Submitted March 7, 2012
                                       Decided March 7, 2012

                                               Before

                                RICHARD A. POSNER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

                                JOHN DANIEL TINDER, Circuit Judge
          
No. 11‐2181

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
        v.
                                                     No. 09 CR 500‐1
ALLA NATOUR,
     Defendant‐Appellant.                            Robert W. Gettleman,
                                                     Judge.

                                             O R D E R

       Alla Natour was a passenger in a van that police in East Hazel Crest, Illinois,
stopped for traffic violations and searched, finding among other things 13 stolen cell phones
and receipts reflecting that Natour had shipped several hundred pounds of “product” that
day. Natour confessed to selling cell phones he knew were stolen or fraudulently obtained.
After being indicted, Natour moved to suppress the evidence obtained from the search and
his confession, and the district court denied the motion. Natour then pleaded guilty to
transporting stolen goods in interstate commerce, see 18 U.S.C. § 2314, and structuring
financial transactions to evade currency‐reporting requirements, see 31 U.S.C. § 5324(a)(3).
He was sentenced to 63 months’ imprisonment, seven months below the bottom of his
guidelines range. He filed a notice of appeal, but his appointed lawyer believes that the
No. 11‐2181                                                                               Page 2

appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738, 744
(1967). Natour has not responded to counsel’s motion. See CIR. R. 51(b). We confine our
review to the potential issues counsel identified in his facially adequate brief. See United
States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

        Police officer Kristopher Vallow testified at the suppression hearing that he pulled
over the van because the driver was not wearing a seatbelt. Neither the driver nor Natour
had proof of insurance or a valid driver’s license; the driver’s license was suspended and
Natour’s had been revoked. Vallow took the driver into custody for driving with a
suspended license and, during a search of his person incident to the arrest, found a “blunt”
(a cigar in which the tobacco has been removed and replaced with marijuana) inside his
right sock. As he began to conduct an inventory search (which was required because there
was no licensed driver in the van), Vallow looked into the car and saw a small amount of
what looked like marijuana in a cup holder; under the passenger’s seat, he noticed a
Cheetos bag containing tobacco remnants of a dumped out cigar—which looked to Vallow
as if someone had just rolled a blunt. He asked Natour about the marijuana, and Natour
said that he had smoked a blunt earlier in the day. Vallow noticed that Natour had several
bulges in the pockets of his pants, so he conducted a pat‐down frisk. He asked Natour what
was in his pockets, and Natour said there were envelopes containing $23,000 in cash. Upon
removing the envelopes, Vallow detected a whiff of marijuana coming from Natour’s right
shoe; inside Natour’s right sock was a small bag of marijuana. Vallow then resumed his
inventory search of the van and found, among other things, Federal Express air bills and 13
cell phones. Natour later admitted that he owned a business, Quality Wholesalers, Inc., that
sold stolen or fraudulently obtained cell phones. Further investigation revealed that Natour
was paid almost $5 million for stolen cell phones he sold through Quality Wholesalers over
a seven‐month period; to avoid reporting the payments, he made several withdrawals
under $10,000 from four different bank accounts.

       Counsel advises that Natour does not wish to challenge his guilty plea on any
ground unrelated to his motion to suppress, and thus appropriately omits discussion about
the adequacy of the plea colloquy and the voluntariness of the guilty plea. United States v.
Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

        Counsel first considers whether Natour might challenge the district court’s denial of
his motion to suppress. In the district court, Natour argued, among other things, that
Vallow had no reasonable suspicion to search his person; and even if he did, his search
exceeded the bounds of a proper frisk; that police lacked probable cause to arrest him; that
his roadside statements in response to police questioning violated his Fifth Amendment
rights; and that the inventory search was invalid either because it was not conducted
No. 11‐2181                                                                              Page 3

pursuant to police procedures or because it exceeded the scope of a proper inventory search.
We agree with counsel that any challenge to the motion’s denial would be frivolous. As the
district court explained, the police had probable cause to search the entire van once Vallow
found a blunt on the driver and arrested him. See United States v. Zahursky, 580 F.3d 515, 522
(7th Cir. 2009); United States v. Washburn, 383 F.3d 638, 641 (7th Cir. 2004); United States v.
Johnson, 383 F.3d 538, 545–46 (7th Cir. 2004). The search of the van led to the key evidence of
Natour’s crime, and the officers’ search and arrest of Natour would not have changed that
result.

        Counsel also considers whether Natour might challenge his sentence but properly
concludes that this challenge too would be frivolous. As counsel notes, we presume that a
below‐guidelines sentence like Natour’s is reasonable, see Rita v. United States, 551 U.S. 338,
350–51 (2007); United States v. Martinez, 650 F.3d 667, 671 (7th Cir. 2011), and counsel cannot
identify any reason to disregard that presumption. The district court adequately discussed
the relevant sentencing factors under 18 U.S.C. § 3553(a), noting that Natour engaged in a
deliberate, sustained, illegal pattern of transactions totaling almost $5 million, see id.
§ 3553(a)(1), as well as the need to deter white‐collar criminals from committing similar
crimes, see id. § 3553(a)(2)(B). The court reasonably found that these considerations
outweighed Natour’s argument in mitigation that he had strong family support and thus
was unlikely to recidivate.

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.